Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 1/25/2021.  Claims 1 and 21-39 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 2/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
3.	Claims 1 and 21-39 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 1, 34, and 37 are directed towards methods that include/perform the operations of at least “accessing scan data of a set of modules deployed within the agricultural facility; detecting a set of features, in the scan data, that indicate presence of a particular pest in the set of modules; selecting a first subset of target modules, from the set of modules, predicted to exhibit elevated pressure from the particular pest based on the set of features ; for each target module in the first subset of target modules, scheduling a robotic manipulator within the agricultural facility to: remove a particular plant from a particular plant slot in the target module;  
    PNG
    media_image1.png
    12
    24
    media_image1.png
    Greyscale
 load the particular plant slot with an insect pod, from a first population of insect pods deployed in the agricultural facility, loaded with a beneficial insect that parasitizes the particular pest”, 
	And “accessing a corpus of sensor data from a set of sensor pods deployed across a set of modules within the agricultural facility; - based on the corpus of sensor data, predicting pressure from a particular pest across the set of modules; - identifying a set of clusters of modules, in the set of modules, predicted to exhibit elevated pressure from the particular pest; - selecting a first subset of target modules from the set of modules, each target module in the set of target modules located within a cluster of modules in the set of clusters of modules; and - for each target module in the first subset of target modules, scheduling a robotic manipulator within the agricultural facility to: remove a particular plant from a particular plant slot in the target module; and Page 12 of 17Serial No.: 17/157,867 Attorney Docket No.: FEOX-M04-US2 load the particular plant slot with an insect pod, from a first population of insect sensor pods deployed in the agricultural facility, loaded with a beneficial insect that parasitizes the particular pest”, 
	And “ dispatching a mover to deliver a first module, in a set of modules in the agricultural facility, to a transfer station, the first module occupied by a first set of plants; at a robotic manipulator at the transfer station, recording a first scan of the first set of plants occupying the first module; detecting a first feature, in the first scan, indicating a first pressure from a particular pest in the first module; at the robotic manipulator, in response to the first pressure from the particular pest exceeding a threshold pressure: removing a first plant from a first plant slot in the first module; and Page 14 of 17Serial No.: 17/157,867 Attorney Docket No.: FEOX-M04-US2loading the first plant slot with a first insect pod loaded with a beneficial insect that parasitizes the particular pest; and dispatching the mover to deliver the first module to a grow area in the agricultural facility”. 
	The cited and considered prior art, specifically Hamaekers (US PGPub 2021/0204521) that discloses an input unit; a processing unit; and an output unit; wherein, the input unit is configured to provide the processing unit with at least one image of an agricultural environment, wherein the agricultural environment contains a plurality of bovine animals; wherein, the at least one image comprises image data of at least a part of at least one bovine animal of the plurality of bovine animals; wherein, the processing unit is configured to determine a number of flies in the image data of the at least a part of at least one bovine animal; wherein, the processing unit is configured to determine information relating to fly infestation of the plurality of bovine animals, the determination comprising utilization of the determined number of flies; and wherein, the output unit is configured to output an indication relating to a treatment for fly infestation of the plurality of bovine animals based on the determined information relating to fly infestation of the plurality of bovine animals, 
	And Peters (US PGPub 2020/0242754) that discloses  an input unit (20); a processing unit (30); and an output unit (40); wherein, the input unit is configured to provide the processing unit with at least one image of a field; wherein, the processing unit is configured to analyse the at least one image to determine information relating to a plant that is present; wherein, the processing unit is configured to determine if the plant is to be controlled or is not to be controlled by a plant control technology based on the information relating to the plant; and wherein, if the determination is made that the plant is to be controlled by the plant control technology, the output unit is configured to output information useable to activate the plant control technology, 
	And Elazary (US PGPub 2018/0146618) that discloses a robot comprising:
an expandable lift raising and lowering to a plurality of heights; a harvester mounted atop said lift; a storage bay mounted in front of said expandable lift and below the harvester; and a processor controlling said expandable lift in raising the harvester to a particular height aligned with at least one item of harvestable organic matter from a plurality of organic matter growing on a vine, plant, or tree, and further controlling the harvester in separating the at least one item of harvestable organic matter from the vine, plant, or tree and depositing the at least one item of harvestable organic matter into the storage bay after said separating, 
	And Tsutsumi (US PGPub 2016/0120114) that discloses a plant transplanting device for transplanting a seedbed from a plant holder, in which a plurality of holder seedbed-holding holes penetrating in a vertical direction are arranged in a horizontal direction, to a growing pallet, in which a plurality of pallet seedbed-holding holes penetrating in said vertical direction are arranged in said horizontal direction, the device comprising: a holder holding mechanism for holding said plant holder; a pallet holding mechanism for holding said growing pallet above a holder holding position in which said holder holding mechanism holds said plant holder; and a push-up mechanism for pushing said seedbed held in said holder seedbed-holding hole upward so as to insert said seedbed into said pallet seedbed-holding hole, 	
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 34, and 37 are allowed.
	Claims 21-33, 35-36, and 38-39 are allowed for being dependent upon claims 1, 34, and 37.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664